Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 1 of 50 Page ID #:8




              EXHIBIT A
Electronically FILED by Superior Court of California, County of Los Angeles on 05/22/2019 10:45 PM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Williams,Deputy Clerk
                                                         19STCV17949
                            Case 2:19-cv-05838 Document 1-1  Filed 07/08/19 Page 2 of 50 Page ID #:9
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Holly Fujie
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 3 of 50 Page ID #:10
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 4 of 50 Page ID #:11
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 5 of 50 Page ID #:12
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 6 of 50 Page ID #:13
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 7 of 50 Page ID #:14
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 8 of 50 Page ID #:15
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 9 of 50 Page ID #:16
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 10 of 50 Page ID #:17
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 11 of 50 Page ID #:18
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 12 of 50 Page ID #:19
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 13 of 50 Page ID #:20
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 14 of 50 Page ID #:21
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 15 of 50 Page ID #:22
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 16 of 50 Page ID #:23
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 17 of 50 Page ID #:24
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 18 of 50 Page ID #:25
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 19 of 50 Page ID #:26
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 20 of 50 Page ID #:27
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 21 of 50 Page ID #:28
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 22 of 50 Page ID #:29
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 23 of 50 Page ID #:30
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 24 of 50 Page ID #:31
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 25 of 50 Page ID #:32
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 26 of 50 Page ID #:33
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 27 of 50 Page ID #:34
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 28 of 50 Page ID #:35
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 29 of 50 Page ID #:36
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 30 of 50 Page ID #:37
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 31 of 50 Page ID #:38
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 32 of 50 Page ID #:39
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 33 of 50 Page ID #:40
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 34 of 50 Page ID #:41
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 35 of 50 Page ID #:42
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 36 of 50 Page ID #:43
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 37 of 50 Page ID #:44
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 38 of 50 Page ID #:45
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 39 of 50 Page ID #:46
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 40 of 50 Page ID #:47
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 41 of 50 Page ID #:48
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 42 of 50 Page ID #:49
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 43 of 50 Page ID #:50
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 44 of 50 Page ID #:51
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 45 of 50 Page ID #:52
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 46 of 50 Page ID #:53
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 47 of 50 Page ID #:54
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 48 of 50 Page ID #:55
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 49 of 50 Page ID #:56
Case 2:19-cv-05838 Document 1-1 Filed 07/08/19 Page 50 of 50 Page ID #:57
